COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00341-CV


WILLIAM ROBERT WILLIAMS                                             APPELLANT

                                       V.

ROBIN MARLENE WILLIAMS                                               APPELLEE


                                    ----------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 324-569317-15

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant William Robert Williams, proceeding pro se, attempts to appeal

from the trial court’s September 28, 2015 final decree of divorce. On October 26,

2015, appellant filed a timely motion for extension of time to file his notice of

appeal. See Tex. R. App. P. 26.1, 26.3. We granted the motion and ordered



      1
       See Tex. R. App. P. 47.4.
appellant to file his notice of appeal in the trial court on or before December 14,

2015.

        On December 14, 2015, appellant filed a second motion for extension of

time to file his notice of appeal. We concluded that appellant’s second motion for

extension represented a good faith attempt to perfect his appeal within the time

as extended by his first motion for extension, and therefore, appellant’s second

motion for extension represented a bona fide attempt to invoke this court’s

jurisdiction. See Sweed v. Nye, 323 S.W.3d 873, 875 (Tex. 2010). Thus, on

December 22, 2015, we directed appellant to file in the trial court an amended

notice of appeal that complied with the requirements of rule 25.1(d) on or before

January 21, 2016, and to file with this court a copy of the amended notice of

appeal. See Tex. R. App. P. 25.1(d), (g), 37.1. We further stated that the appeal

could be dismissed if appellant failed to comply with our order. See Tex. R. App.

P. 42.3, 43.2(f).

        Appellant was incarcerated in the Lindsey Unit in Jacksboro, Texas, at the

time he filed his motions for extension, and he stated in both motions that he was

to be released on January 1, 2016. We sent our December 22, 2015 order

directing him to file an amended notice of appeal to appellant’s Lindsey Unit

address by mail. The order was returned to us as undeliverable, and the Texas

Department of Criminal Justice verified that appellant was no longer

incarcerated.



                                         2
      Appellant has not provided us with a forwarding mailing address. Cf. Tex.

R. App. P. 9.1(b) (requiring unrepresented party to provide party’s mailing

address on all documents filed with the court).        We contacted appellant’s

probation officer, who provided us with appellant’s address. On March 2, 2016,

we re-sent our December 22, 2015 order to appellant by mail at the address

provided by his probation officer. This time, we directed appellant to file in the

trial court an amended notice of appeal that complied with the requirements of

rule 25.1(d) on or before March 22, 2016, and to file with this court a copy of the

amended notice of appeal. See Tex. R. App. P. 25.1(d), (g), 37.1. We warned

appellant again that the appeal could be dismissed if he failed to comply with our

order. See Tex. R. App. P. 42.3, 43.2(f). Our March 2, 2016 order has not been

returned to us as undeliverable.

      Appellant has not filed an amended notice of appeal. Because appellant

has failed to comply with our order requiring him to file an amended notice of

appeal, it is the opinion of the court that the appeal should be dismissed.

Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

WALKER, J., concurs without opinion.

DELIVERED: April 14, 2016




                                        3